mo Oo nN DO OT Re DRY YY Ee

dS BN BN BK BH KN KH KO KN Re eB BRB RB Ee Oe OO eee ee
oN DO Oo FF WwW YD KF ODO OO oO HS DO HT BP DD NH KF OC

 

FILED
CLERK, U.S. DISTRICT COURT

JUN 21 202!

 

 

 

 

 

CENTRAL DISTRICT OF CALIFORNIA
BY = DEPUTY

 

ae

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. SA CR 09-00168-CJC
Plaintiff ) ORDER OF DETENTION AFTER
) HEARING [Fed. R. Crim. P. 32.1(a)(6):18
J U.S.C. . § 3143(a)]
, )
MURRAY HOOKER CLARK,
)
Defendant. )
)

 

 

 

The defendant having been arrested in this District pursuant to a warrant issued by
the United States District Court for the Central District of California, for alleged violations
of the terms and conditions of his supervised release; and

The Court having conducted a detention hearing pursuant to Federal Rule of
Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),

The Court finds that:

A. ( X ) The defendant has not met his burden of establishing by clear and convincing
evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b) or (c). This
finding is based on:

Prior violations; instant allegations; no bail resources.

and

 

hy

ff
co DH IND DBO BP WO LH &

NO db NO LN NH BO KO KN KR RRO Re Re ROO ROO eee ee
on Dn UO FP Ww NY KF ODO OD OH HD DO OH BP WO NH KF CC

 

 

B. ( X ) The defendant has not met his burden of establishing by clear and convincing
evidence that he is not likely to pose a danger to the safety of any other person or the
community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
Criminal history, prior violations; instant allegations.

IT THEREFORE IS ORDERED that the defendant be detained pending further

proceedings.

Dated: 6 / 21 fr 4 i

DOUGLAS F/McCORMICK
United States Magistrate Judge

 

 
